Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 1 of 31 Page ID #:31



     1   Michael D. Mortenson, Cal. Bar No. 247758
           mmortenson@mortensontaggart.com
     2   Craig A. Taggart, Cal. Bar No. 239168
           ctaggart@mortensontaggart.com
     3   MORTENSON TAGGART LLP
         300 Spectrum Center Dr., Suite 1100
     4   Irvine, CA 92618
         Telephone: (949) 774-2224
     5   Facsimile: (949) 774-2545
     6   Attorneys for Defendant
         RIVIAN AUTOMOTIVE, LLC
     7

     8                     UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10

    11   JOHN ROE, JANE ROE AND JOHN            CASE NO. 8:20-cv-00998-MWF-ADS
         ROE II,
    12
                                                Hon. Michael W. Fitzgerald
    13              Plaintiffs and Putative
                    Class Representatives,      MEMORANDUM OF POINTS
    14                                          AND AUTHORITIES IN
                    vs.                         SUPPORT OF DEFENDANT
    15                                          RIVIAN AUTOMOTIVE, LLC’S
         RIVIAN AUTOMOTIVE, LLC, and            MOTION TO DISMISS
    16   DOES 1 through 10, inclusive,
                                                Hearing Date: August 17, 2020
    17                                          Time:         10:00 a.m.
                    Defendants.
    18
                                                Courtroom:    5A

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                     MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 2 of 31 Page ID #:32



     1                                     TABLE OF CONTENTS
     2   I.     INTRODUCTION ........................................................................................ 1
     3   II.    SUMMARY OF ALLEGATIONS .............................................................. 3
     4   III. LEGAL ARGUMENT ................................................................................. 7
     5          A.      Plaintiffs Lack Standing ..................................................................... 7
     6          B.      Plaintiffs’ Claims Are Not Ripe For Adjudication ............................ 9
     7          C.      Plaintiffs Fail To Plead Facts Sufficient To State A Claim ............. 10
     8                  1.       Plaintiffs Fail To Plead Facts Sufficient To State A
     9                           Cognizable Claim For Fraud By Concealment ..................... 11
    10                           a.       John Roe II’s Claim Should Be Dismissed With
    11                                    Prejudice Because He Did Not Make A Deposit ........ 12
    12                           b.       Plaintiffs Fail To Plead A Defect ................................ 13
    13                           c.       Plaintiffs Fail To Plead Rivian Had A Duty To Disclose
    14                                    The Alleged Defect ..................................................... 14
    15                           d.       Plaintiffs Fail To Plead Justifiable Reliance ............... 18
    16                           e.       The Economic Loss Rule Bars Plaintiffs’ Fraud By
    17                                    Concealment Claim ..................................................... 19
    18                  2.       Plaintiffs Fail To State A Claim For Injunctive Relief ......... 20
    19                           a.       Plaintiffs’ Injunctive Relief Claim Is Legally Invalid 21
    20                           b.       Plaintiffs’ Injunctive Relief Claim Fails for the Same
    21                                    Reasons Their Fraud Claim Fails ................................ 21
    22                           c.       Plaintiffs Fail To Plead That They Are Likely To Suffer
    23                                    Harm In The Future ..................................................... 22
    24                           d.       Plaintiffs Have An Adequate Remedy At Law ........... 23
    25                  3.       Plaintiffs’ Complaint Fails To Comply With Federal Rule Of
    26                           Civil Procedure 10 ................................................................. 24
    27          D.      The Court Should Dismiss/Strike The Class Action Allegations .... 25
    28   IV. CONCLUSION .......................................................................................... 25
                                                             -i-
                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 3 of 31 Page ID #:33



     1                                    TABLE OF AUTHORITIES
     2                                                       Cases
     3
         Ashcroft v. Iqbal,
     4        556 U.S. 662 (2009) ................................................................................. 10

     5   Banh v. Am. Honda Motor Co., Inc.,
             No. 2:19-CV-05984-RGK-AS, 2019 WL 8683361
     6       (C.D. Cal. Dec. 17, 2019) ................................................................... 12, 16

     7   Barnum Timber Co. v. U.S. E.P.A.,
             633 F.3d 894 (9th Cir. 2011) ...................................................................... 7
     8
         Cabral v. Supple, LLC,
     9       No. EDCV-12-85-MWF(X), 2016 WL 6693155
             (C.D. Cal. Jan. 7, 2016) ............................................................................ 22
    10
         Callaghan v. BMW of N. Am., LLC,
    11        No. 13-CV-04794-JD, 2014 WL 6629254
              (N.D. Cal. Nov. 21, 2014) .................................................................. 13, 14
    12
         City of Los Angeles v. Lyons,
    13         461 U.S. 95 (1983) ................................................................................... 22

    14   Coto Settlement v. Eisenberg,
              593 F.3d 1031 (9th Cir. 2010) .................................................................. 12
    15
         Cox v. Blue Cross Blue Shield of Michigan,
    16        216 F. Supp. 3d 820 (E.D. Mich. 2016) ................................................... 22

    17   Daugherty v. Am. Honda Motor Co., Inc.,
             144 Cal. App. 4th 824 (2006) ................................................................... 15
    18
         Doe v. City of Santa Ana,
    19        No. SACV1300696CJCRNBX, 2013 WL 12371372
              (C.D. Cal. June 10, 2013) ......................................................................... 24
    20
         Does I thru XXIII v. Advanced Textile Corp.,
    21        214 F.3d 1058 (9th Cir. 2000) .................................................................. 24

    22   Eclectic Props. E., LLC v. Marcus & Millichap Co.,
              751 F.3d 990 (9th Cir. 2014) .................................................................... 11
    23
         George v. United States,
    24       No. CV1606221 MWFJPRX, 2017 WL 8229294
             (C.D. Cal. Sept. 28, 2017) ...................................................................... 7, 8
    25
         Griffin v. Green Tree Servicing, LLC,
    26         No. CV149408MWFVBKX, 2016 WL 6782763
               (C.D. Cal. Feb. 5, 2016) ........................................................................... 21
    27
         Hammond v. BMW of N. Am., LLC,
    28      No. CV 18-226 DSF (MRWX), 2019 WL 2912232
            (C.D. Cal. June 26, 2019) ......................................................................... 20
                                                               -ii-
                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 4 of 31 Page ID #:34


         Hillblom v. United States,
     1        896 F.2d 426 (9th Cir. 1990) ...................................................................... 9
     2   Hodson v. Mars, Inc.
             891 F.3d 857 (9th Cir. 2018) .................................................................... 18
     3
         In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Lit.,
     4         No. CV1706656ABFFMX, 2019 WL 3000646
               (C.D. Cal. May 22, 2019) ................................................................... 12, 13
     5
         IV Sols., Inc. v. United HealthCare Servs., Inc.,
     6        No. CV169598MWFAGRX, 2017 WL 6372488
              (C.D. Cal. Sept. 27, 2017) ........................................................................ 18
     7
         Jenkins v. Macatawa Bank Corp.,
     8        No. 1:03-CV-321, 2006 WL 3253305
              (W.D. Mich. Nov. 9, 2006) ...................................................................... 12
     9
         Kahn v. FCA US LLC,
    10       No. 2:19-CV-00127-SVW-SS, 2019 WL 3955386
             (C.D. Cal. Aug. 2, 2019) .............................................................. 15, 16, 17
    11
         Kearns v. Ford Motor Co.,
    12       567 F.3d 1120 (9th Cir. 2009) .................................................................. 18
    13   Kwon Yi v. BMW of North America LLC,
            805 F. App'x 459 (9th Cir. 2020) ............................................................. 20
    14
         Lee v. Oregon,
    15        107 F.3d 1382 (9th Cir. 1997) .................................................................... 9
    16   LiMandri v. Judkins,
             52 Cal. App. 4th 326 (1997) ............................................................... 15, 16
    17
         Lujan v. Defenders of Wildlife,
    18        504 U.S. 555 (1992) ................................................................................... 7
    19   Madrigal v. Hint, Inc.,
             No. CV1702095VAPJCX, 2017 WL 6940534
    20       (C.D. Cal. Dec. 14, 2017) ......................................................................... 23
    21   Mosqueda v. Am. Honda Motor Co., Inc.,
             No. SACV19839MWFMAAX, 2020 WL 1698710
    22       (C.D. Cal. Mar. 6, 2020) ............................................ 10, 11, 13, 14, 19, 20
    23   Murphy v. The Proctor & Gamble Co.,
             695 F. Supp. 2d 600 (E.D. Mich. 2010) ................................................... 20
    24
         O'Shea v. Littleton,
    25        414 U.S. 488 (1974) ................................................................................. 22
    26   Philips v. Ford Motor Co.,
              726 F. App’x 608 (9th Cir. 2018) ............................................................ 23
    27
         Robinson Helicopter Co. v. Dana Corp.,
    28        34 Cal. 4th 979 (2004).............................................................................. 19
                                                              -iii-
                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 5 of 31 Page ID #:35


         Safe Air v. Meyer,
     1        373 F.3d 1035 (9th Cir. 2004) .................................................................... 7
     2   Skyline Wesleyan Church v. California Dep't of Managed Health Care,
              959 F.3d 341 (9th Cir. 2020) ...................................................................... 7
     3
         Smith v. U.S. Bank Nat'l Ass'n ND,
     4        No. CV 12-2743-MWF(VBKX), 2012 WL 12887913
              (C.D. Cal. May 14, 2012) ......................................................................... 21
     5
         Somers v. Apple, Inc.,
     6       729 F.3d 953 (9th Cir. 2013) .................................................................... 10
     7   Spokeo, Inc. v. Robins,
              136 S. Ct. 1540 (2016) ............................................................................... 7
     8
         Swartz v. KPMG LLP,
     9       476 F.3d 756 (9th Cir. 2007) .................................................................... 11
    10   Tanasescu v. Kremer,
             No. SACV171513DOCJDEX, 2019 WL 1091338
    11       (C.D. Cal. Jan. 16, 2019) .......................................................................... 21
    12   Taragan v. Nissan N. Am., Inc.,
             No. C 09-3660 SBA, 2013 WL 3157918
    13       (N.D. Cal. June 20, 2013)......................................................................... 17
    14   Terlecki v. Steward,
              278 Mich. App. 644 (2008) ...................................................................... 21
    15
         Texas v. United States
    16        523 U.S. 296 (1998) ................................................................................... 9
    17   Thompson v. BMW of N. Am.,
             No. SACV 17-01912-CJC-KS, 2019 WL 988694
    18       (C.D. Cal. Jan. 10, 2019) .......................................................................... 20
    19   United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp.,
              660 F. Supp. 2d 1163 (C.D. Cal. 2009).................................................... 18
    20
         Vess v. Ciba-Geigy Corp. USA,
    21        317 F.3d 1097 (9th Cir. 2003) .................................................................. 11
    22   Villanueva v. Am. Honda Motor Co.,
              No. CV191390MWFMAAX, 2019 WL 8112467
    23        (C.D. Cal. Oct. 10, 2019) ................................................................... 22, 23
    24   Wachs v. Wells Fargo Bank, N.A.,
             No. CV1208801 MWFSHX, 2012 WL 12895699
    25       (C.D. Cal. Dec. 12, 2012) ......................................................................... 21
    26   Warner v. Fed. Home Loan Mortg. Corp.,
             No. 12-15185, 2013 WL 1281932
    27       (E.D. Mich. Mar. 26, 2013) ...................................................................... 21
    28   Weinberger v. Romero–Barcelo,
             456 U.S. 305 (1982) ................................................................................. 23
                                                              -iv-
                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 6 of 31 Page ID #:36


         Williams v. Yamaha Motor Co.,
     1        851 F.3d 1015 (9th Cir. 2017) .................................................................. 17
     2   Wilson v. Hewlett-Packard Co.,
              668 F.3d 1136 (9th Cir. 2012) ............................................................ 16, 17
     3
         Wong v. Jing,
     4       189 Cal. App. 4th 1354 (2010)................................................................. 21
     5   Yagman v. Gen. Motors Co.,
             No. CV-14-4696-MWF AGRX, 2014 WL 417729
     6       (C.D. Cal. Aug. 22, 2.......................................................................... 13, 14
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                            -v-
                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 7 of 31 Page ID #:37



     1                  MEMORANDUM OF POINTS AND AUTHORITIES
     2   I.   INTRODUCTION
     3         Plaintiffs are three unnamed and unidentified individuals who filed their
     4   anonymous “Class Action Complaint” against Defendant Rivian Automotive,
     5   LLC (“Rivian”), a start-up automotive manufacturer. However, Plaintiffs lack
     6   standing to bring their claims, their claims are not ripe for adjudication, and they
     7   fail to plead facts sufficient to state any claim for relief. Rivian respectfully
     8   requests that Plaintiffs’ Complaint be dismissed with prejudice.
     9         Based on nothing more than unsupported conclusions, Plaintiffs assert two
    10   frivolous claims: (1) fraud by concealment and (2) injunctive relief to stay Rivian’s
    11   unannounced, hypothetical initial public offering. Plaintiffs allege that Rivian’s
    12   prototype vehicles – i.e., test vehicles that have not and will not be manufactured
    13   or released for sale to the public – have defects that Rivian failed to disclose at the
    14   time two of the three Plaintiffs made their deposits. Plaintiffs also assert that
    15   Rivian will not disclose to prospective investors some alleged defects that they
    16   speculate may exist at the time of Rivian’s unannounced, hypothetical initial
    17   public offering. Plaintiffs’ claims should be dismissed for the following reasons:
    18         All of the Plaintiffs lack standing for all claims. Plaintiffs lack standing to
    19   bring their fraud by concealment claim. Plaintiffs do not allege that John Roe II
    20   made a deposit. Therefore, it is beyond cavil that he lacks standing to assert his
    21   fraud claim. John Roe and Jane Roe lack standing as neither has suffered any
    22   redressable injury because (1) neither actually purchased a vehicle containing
    23   defects, but instead placed a deposit to reserve the ability to later purchase vehicles
    24   still under development, and (2) both can obtain a full refund of their deposit at
    25   any time. Plaintiffs also lack standing to bring their injunctive relief claim to stay
    26   Rivian’s initial public offering because none alleges that they are investors or
    27   prospective investors in Rivian, and they do not allege that an initial public
    28   offering date is planned or has even been announced. Plaintiffs lack standing to
                                                   -1-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 8 of 31 Page ID #:38



     1   stay a hypothetical event.
     2         Plaintiffs’ claims are not ripe for adjudication.         Plaintiffs’ fraud by
     3   concealment claim is not ripe. Plaintiffs have not actually purchased Rivian
     4   vehicles, but instead placed deposits to hold their place in line for vehicles that are
     5   still under development. Therefore, Plaintiffs cannot plead that they placed
     6   deposits on vehicles (much less purchased vehicles) that contain defects. And
     7   even if Plaintiffs could allege actual facts establishing defects in the prototype
     8   vehicles that will never be sold (which they do not), Plaintiffs cannot allege that
     9   the vehicles Rivian may release at some point in the future will contain those same
    10   supposed defects. Thus, because Plaintiffs’ fraud by concealment claim is not
    11   ripe, it should be dismissed with prejudice.
    12         Plaintiffs’ second claim for injunctive relief is similarly unripe. Plaintiffs
    13   seek an injunction staying an unannounced, hypothetical initial public offering
    14   based on speculative allegations that Rivian’s production vehicles will contain a
    15   defect, and that Rivian will fail to disclose this future unknown defect prior to its
    16   hypothetical initial public offering. Setting aside the claim’s sheer absurdity, and
    17   even assuming Plaintiffs had standing to bring such a claim, it should be dismissed
    18   with prejudice because it is not ripe for adjudication.
    19         Plaintiffs fail to plead facts sufficient to state a claim. Plaintiffs’ fraud by
    20   concealment claim is not pled with particularity because they fail to plead: (1) their
    21   identities, (2) when John Roe and Jane Roe made deposits on their vehicles, (3)
    22   the specific, alleged defects in the vehicles, (4) how they know about any alleged
    23   defects, (5) Rivian had knowledge of and a duty to disclose any alleged defects at
    24   the time John Roe and Jane Roe placed their deposits, and (6) Plaintiffs justifiably
    25   relied on such undisclosed defects in the prototype vehicles when they made their
    26   deposits. Furthermore, in addition to the pleading deficiencies, Plaintiffs’ fraud
    27   by concealment claim is barred by the economic loss rule.
    28         Plaintiffs’ claim for injunctive relief claim is similarly defective. To begin
                                                   -2-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 9 of 31 Page ID #:39



     1   with, it is not a viable claim. Instead, it is a remedy untethered to any viable,
     2   legally cognizable claim. But even assuming this was a viable claim, Plaintiffs
     3   cannot establish that there is a risk that they will be duped in the future because,
     4   by their own admission, they know about the alleged defects. If an actual violation
     5   of law occurs at the time of any initial public offering, Plaintiffs will have an
     6   adequate remedy at law to address such violation.
     7         In sum, Plaintiffs’ claims are defective, cannot be fixed and should be
     8   dismissed with prejudice.
     9   II.   SUMMARY OF ALLEGATIONS
    10         Plaintiffs are “John Roe,” “Jane Roe” and “John Roe II” – anonymous,
    11   unidentified individuals who purport to represent a class of similarly situated
    12   people. Rather than identify themselves, Plaintiffs merely claim that they “have
    13   serious, legitimate reasons for filing this as a Roe Action and withholding their
    14   true identities from the Defendants until the Court can issue a Confidentiality and
    15   Protective Order.” (Complaint (“Compl.”) ¶ 2.)
    16         Plaintiffs’ Complaint contains two purported claims against Rivian: (1)
    17   Fraud by Concealment and (2) Stay of Defendant Rivian’s Public Offering Until
    18   Known Defects Are Made Publicly Available to Any and All Potential Investors
    19   or Purchasers of Stock. Plaintiffs allege that two of them, John Roe and Jane Roe,
    20   “made a $1,000.00 deposit to Rivian to hold a place in line for selection and
    21   purchase of the type of vehicle of their choosing (see Rivian.com website).” (Id.
    22   ¶ 6.) Plaintiffs do not allege that John Roe II made a deposit.
    23         All of Plaintiffs’ substantive allegations are limited to one paragraph with
    24   subparts. Plaintiffs allege that after making their deposits, John Roe and Jane Roe
    25   “learned that there are many serious defects in the prototype vehicles, including
    26   but not limited to ‘thermal events’ (‘thermal events’ are incidents in which
    27   defective components in the vehicles being developed . . . result in fires in the
    28   battery system, a major component of each type of vehicle . . . ), along with other
                                                 -3-
                      MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 10 of 31 Page ID #:40



      1   defects, including structural defects relating to these vehicle’s framework, and
      2   defects relating to wiring systems.” (Id. ¶ 6(c).) Plaintiffs allege that the “events
      3   and defects are a public safety hazard.” (Id.) Plaintiffs also allege that their
      4   counsel have found “35 articles on the vehicles Rivian intends to offer to the public
      5   . . . none of which disclose these safety defects.” (Id.) Plaintiffs then allege that
      6   they would not have made their deposits had the “serious Public Safety defects”
      7   been disclosed on Rivian’s “webpages or other various advertising materials . . .
      8   .”   (Id.)   Plaintiffs seek economic, noneconomic and punitive damages in
      9   connection with their purported claims.
     10          Plaintiff John Roe II is alleged to have “personal knowledge of those Public
     11   safety issues, and has made Defendant Rivian, Plaintiffs and Putative Class
     12   Counsel aware of them . . . .” (Id. ¶ 6(e).)
     13          In connection with Plaintiffs’ fraud by concealment claim, Plaintiffs seek to
     14   represent a class of “All Members of the Public, Nationwide, who saw
     15   advertisements of Defendant Rivian and then made a $1,000.00 deposit to Rivian
     16   to hold their place for the purchase of a vehicle . . . .” (Id. ¶ 12.)
     17          While Plaintiffs cite to and incorporate the Rivian website where they
     18   allegedly made the deposit (id. ¶ 6), Plaintiffs never disclose the actual terms of
     19   those deposit agreements.         Of particular note, the deposits are entirely
     20   refundable. Rivian’s website provides:
     21                Note: To complete your preorder of a R1T or R1S, we require
     22
                       a refundable deposit of $1,000 (USD) at the time of your
                       submission (the ‘preorder fee’). This preorder fee will be
     23                applied to the balance owed on the Final Sales Agreement
     24                between us.
                       You may cancel your preorder at any time by contacting us at
     25
                       preorders@rivian.com and expressing your decision to
     26                withdraw. We will process your decision and promptly
                       refund you the full deposit amount ($1,000) via wire transfer
     27
                       to your financial institution.
     28                For further information, please see the Terms and Conditions
                                                     -4-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 11 of 31 Page ID #:41



      1
                       link on the bottom of this page.

      2   (Michael D. Mortenson Declaration (“Mortenson Decl.”), Ex. 1.) The Rivian
      3   Terms and Conditions contain more information about the deposit, including the
      4   following terms and disclosures:
                      Cancellation/Refund. You can cancel your Pre-Order and
      5
                      receive a full refund at any time by sending an email to
      6               preorders@rivian.com from the address you use to make
                      the preorder. You will receive your refund within
      7
                      approximately 3 business days. . . .
      8

      9   (Mortenson Decl., Ex. 2.) The Terms and Conditions also make it clear that the
     10   depositor has no obligation to actually purchase a vehicle and that the deposit does
     11   not constitute an agreement for the sale of a vehicle:
     12                You are under no obligation to purchase a Vehicle from
                       us, and we are under no obligation to supply you with a
     13
                       Vehicle. . . .
     14
                       These terms do not constitute an agreement for the sale of
     15                a Vehicle and do not lock in pricing, a firm production slot,
                       a firm delivery date, or specific Vehicle configuration.
     16

     17   (Id.) Lastly, among other terms, the Terms and Conditions make clear that the
     18   vehicles are still in development:
     19                Vehicle Configuration and Battery Range.              You
                       understand that we may not have completed the
     20
                       development of the Vehicle or begun manufacturing the
     21                Vehicle at the time of your Pre-Order. You further
                       understand that the Vehicle’s battery range and other
     22
                       available features at the starting price have not yet been
     23                determined. By agreeing to these Terms you represent and
                       warrant to us that you understand that the Vehicle
     24
                       configuration may change prior to execution of the Final
     25                Sales Agreement.
     26   (Id.)
     27           Simply put, any person who placed a deposit acknowledged that the deposit
     28   secured the opportunity to purchase a Rivian vehicle at a later date, not the actual
                                                    -5-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 12 of 31 Page ID #:42



      1   purchase of a vehicle, that the vehicles are still under development and that the
      2   delivery dates and vehicle specifications are uncertain and subject to change.
      3   Further, the agreement made clear that any person placing a deposit could obtain
      4   a full refund at any time. Notably, Plaintiffs do not allege that they attempted to
      5   obtain a refund, obtained a refund or were somehow denied a refund.
      6         Plaintiffs also allege that “Rivian has publicly announced plans to undergo
      7   an Initial Public Offering (hereinafter ‘IPO’) of corporate stock to various Public
      8   and Investment Firms permitting purchase of its corporate stock.                 The
      9   advertisements and websites concerning the IPO do not inform the possible stock
     10   purchasers of any serious Public Safety Defects.” (Id. ¶ 6(f).) Plaintiffs allege
     11   that “Based on publicly available information, Defendant Rivian has published its
     12   intent to conduct its IPO without any disclosure of the serious Public Safety issues
     13   and Defects described herein.” (Id. ¶ 21.) Plaintiffs allege that “John Roe 2, has
     14   direct knowledge of these defects . . . .” (Id.)
     15         Plaintiffs “ask[] the Court for a Stay on the IPO of Defendant Rivian’s sale
     16   of Defendant Rivian’s corporate stock, as well as the solicitation and/or acceptance
     17   of any other type of investment from any private or public entity prior to Defendant
     18   Rivian’s full disclosure of the defects, and a statement of any and all known defects
     19   pertaining to the performance and safety of its vehicles, and how these defects
     20   shall be corrected.” (Id.) Plaintiffs also “ask[] the Court to issue an order that
     21   Rivian disclose to the media and on their website of any and all new defects while
     22   further developing its line of vehicles, as well as Rivian’s ongoing efforts to
     23   identify and correct any defects, and all false advertising.” (Id. ¶ 22.)
     24         Finally, Plaintiffs seek to represent a class of similarly situated individuals,
     25   but Plaintiffs do not allege the facts required under Local Rule 23-2 through 23-
     26   2.2. They assert that their claims may be worth “as much as one billion dollars
     27   ($1,000,000,000.00).” (Id. ¶ 12.)
     28
                                                    -6-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 13 of 31 Page ID #:43



      1   III. LEGAL ARGUMENT
      2        A.     Plaintiffs Lack Standing
      3         Plaintiffs’ claims should be dismissed with prejudice because they lack
      4   standing.
      5         “Article III of the U.S. Constitution confines federal courts to hearing only
      6   ‘cases’ and ‘controversies’” and standing is a “core component” of that
      7   requirement. Barnum Timber Co. v. U.S. E.P.A., 633 F.3d 894, 897 (9th Cir.
      8   2011). “To establish the jurisdictional element of standing, ‘a plaintiff must show
      9   an injury that is concrete, particularized and actual or imminent (the injury-in-fact
     10   requirement); traceable to the defendant’s complained-of activity (the traceability
     11   requirement); and likely to be redressed by a decision favorable to plaintiff (the
     12   redressability requirement).’”    George v. United States, No. CV1606221
     13   MWFJPRX, 2017 WL 8229294, at *4 (C.D. Cal. Sept. 28, 2017) (Fitzgerald, J.)
     14   (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). “Where, as
     15   here, a case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts
     16   demonstrating’ each element.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
     17   (2016), as revised (May 24, 2016). Importantly, “‘A plaintiff must demonstrate
     18   standing for each claim he or she seeks to press and for each form of relief
     19   sought.’” Skyline Wesleyan Church v. California Dep't of Managed Health Care,
     20   959 F.3d 341, 349 (9th Cir. 2020) (citation omitted).1
     21         Here, as a preliminary matter, none of the Plaintiffs have standing. As to
     22   the first claim for fraud by concealment, Plaintiffs allege that Rivian did not
     23   disclose facts to consumers that made deposits on the vehicles, and that the
     24   deposits would not have been made if the true facts had been disclosed. (Compl.
     25
          1
            In resolving a motion to dismiss for lack of Article III standing, the Court
     26   may consider “evidence beyond the complaint without converting the motion to
     27   dismiss into a motion for summary judgment” and “need not presume the
          truthfulness of the plaintiff’s allegations.” Safe Air v. Meyer, 373 F.3d 1035, 1039
     28   (9th Cir. 2004).
                                                   -7-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 14 of 31 Page ID #:44



      1   ¶¶ 6(c), 6(d).) However, Plaintiffs do not allege that John Roe II ever made a
      2   deposit on a Rivian vehicle. Rather, Plaintiffs allege that only John Roe and Jane
      3   Roe made deposits. (Id. ¶ 6.) John Roe II is alleged only to have knowledge of
      4   the alleged vehicle defects, but he alleges no injury based on that purported
      5   knowledge that can be redressed by this litigation. Thus, John Roe II lacks
      6   standing to bring a claim for fraud by concealment.
      7         Similarly, John Roe and Jane Roe also lack standing to bring their fraud
      8   claim. Neither has suffered any injury as they admit they placed fully refundable
      9   deposits to hold their place in line for the option to purchase a future production
     10   vehicle. No vehicle has been produced for sale or sold to Plaintiffs, and no
     11   production vehicle has been released publicly. To get their money back, all John
     12   Roe and Jane Roe need to do is ask Rivian, which they have not done. There are
     13   no allegations that they requested a refund and were denied, nor are there
     14   allegations that any vehicle (production or otherwise) was actually delivered with
     15   defects. Thus, Plaintiffs cannot plead or prove that they have suffered any
     16   concrete, particularized injury that can be redressed. See e.g., George, WL
     17   8229294, at *4 (“a plaintiff must show an injury that is concrete, particularized
     18   and actual or imminent. . . .”)
     19         In addition, none of the Plaintiffs has standing to bring a claim for injunctive
     20   relief to stay an unplanned, hypothetical initial public offering. Plaintiffs’ second
     21   claim seeks to enjoin Rivian’s initial public offering from going forward until the
     22   alleged defects are disclosed to the public. However, Plaintiffs do not allege an
     23   offering date, there is no initial public offering scheduled, and indeed, one may
     24   never occur. Further, Plaintiffs do not allege that they are Rivian shareholders, or
     25   that they will be harmed in any way from a future (unplanned) initial public
     26   offering of Rivian stock. Indeed, Plaintiffs do not allege that they are even
     27   potential or prospective investors who will be duped into making investments in
     28   Rivian. And, Plaintiffs do not reference or cite to any misleading public filings
                                                   -8-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 15 of 31 Page ID #:45



      1   that relate to a potential public sale of securities. Plaintiffs, therefore, cannot
      2   establish any injury-in-fact that can be redressed.
      3         Accordingly, the Court should dismiss the entire Complaint with prejudice
      4   because Plaintiffs lack standing to bring either of their asserted claims.
      5        B.     Plaintiffs’ Claims Are Not Ripe For Adjudication
      6         Independent of Plaintiffs’ lack of standing, Plaintiffs’ claims should be
      7   dismissed with prejudice because they are based on hypothetical future events that
      8   may never occur and, therefore, are not ripe for adjudication.
      9         “While standing is primarily concerned with who is a proper party to litigate
     10   a particular matter, ripeness addresses when litigation may occur.” Lee v. Oregon,
     11   107 F.3d 1382, 1387 (9th Cir. 1997). “A claim is not ripe for adjudication if it
     12   rests upon ‘contingent future events that may not occur as anticipated, or indeed
     13   may not occur at all.’” Texas v. United States, 523 U.S. 296, 300 (1998) (citation
     14   omitted). “The ripeness doctrine demands that litigants state a claim on which
     15   relief can be granted and that litigants’ asserted harm is ‘direct and immediate’
     16   rather than speculative or hypothetical.” Hillblom v. United States, 896 F.2d 426,
     17   430 (9th Cir. 1990) (citation omitted).
     18         In this case, Plaintiffs’ claims are speculative and hypothetical. Plaintiffs’
     19   first claim for fraud by concealment is based on conclusory allegations that the
     20   prototype vehicles have defects that were not disclosed to consumers. Putting
     21   aside the fact that consumers can get their deposit back at any time, the vehicles
     22   at issue here are prototype vehicles – they are not intended to be sold, nor will they
     23   be sold, to the public. No fully developed vehicle has actually been sold to
     24   Plaintiffs, and thus they have not purchased a vehicle containing any defects.
     25   Plaintiffs cannot plausibly state a claim based on alleged issues in prototype, test
     26   vehicles that: (1) are still in development, (2) Plaintiffs know are still in
     27   development, (3) Plaintiffs acknowledged are still being developed, and (4) will
     28   never be released to consumers. Any claim based on anticipated defects in
                                                    -9-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 16 of 31 Page ID #:46



      1   unreleased vehicles that may never be sold, have not been fully developed, and for
      2   which Plaintiffs could obtain a full deposit refund at any time, is not ripe for
      3   adjudication and should be dismissed with prejudice.
      4          Plaintiffs’ second claim for stay of initial public offering purports to be
      5   based on allegations that Rivian may go public sometime in the future, and that
      6   there is concern that at that future point-in-time it may not disclose alleged defects
      7   present in vehicles that have not been built. This claim is absurd on its face.
      8   Plaintiffs do not allege any specific date that Rivian intends to go public with good
      9   reason – Rivian has made no announcement about plans to go public. Plaintiffs’
     10   claim is based on a series of hypothetical events – i.e. the hypothetical non-
     11   disclosure of some hypothetical defect in a hypothetical vehicle that could
     12   hypothetically exist at the time of the hypothetical initial public offering. Even
     13   if Plaintiffs had standing as non-investors, any such hypothetical claims are
     14   contingent on numerous future events that may not occur.
     15          Accordingly, Plaintiffs’ claims are not ripe and should be dismissed with
     16   prejudice.
     17        C.      Plaintiffs Fail To Plead Facts Sufficient To State A Claim
     18          “Dismissal under Rule 12(b)(6) is proper when the complaint either (1)
     19   lacks a cognizable legal theory or (2) fails to allege sufficient facts to support a
     20   cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).
     21   “To survive a motion to dismiss, a complaint must contain sufficient factual matter
     22   . . . ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
     23   U.S. 662, 678 (2009). “The Court must disregard allegations that are legal
     24   conclusions, even when disguised as facts.” Mosqueda v. Am. Honda Motor Co.,
     25   Inc., No. SACV19839MWFMAAX, 2020 WL 1698710, at *3 (C.D. Cal. Mar. 6,
     26   2020) (citation omitted). “Although ‘a well-pleaded complaint may proceed even
     27   if it strikes a savvy judge that actual proof is improbable,’ plaintiffs must include
     28   sufficient ‘factual enhancement’ to cross ‘the line between possibility and
                                                    -10-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 17 of 31 Page ID #:47



      1   plausibility.’” Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990,
      2   995 (9th Cir. 2014) (citation omitted).
      3         After stripping the complaint of legal conclusions, “[t]he Court must then
      4   determine whether, based on the allegations that remain and all reasonable
      5   inferences that may be drawn therefrom, the complaint alleges a plausible claim
      6   for relief.” Mosqueda, 2020 WL 1698710, at *3 (citation and quotations omitted).
      7   “Where the facts as pleaded in the complaint indicate that there are two alternative
      8   explanations, only one of which would result in liability, ‘plaintiffs cannot offer
      9   allegations that are merely consistent with their favored explanation but are also
     10   consistent with the alternative explanation. Something more is needed, such as
     11   facts tending to exclude the possibility that the alternative explanation is true, in
     12   order to render plaintiffs’ allegations plausible.’” Id. (citation omitted).
     13         Where, as here, the allegations are based on alleged fraud, Plaintiffs must
     14   plead their allegations with particularity in compliance with Federal Rule of Civil
     15   Procedure 9(b). “Rule 9(b) demands that, when averments of fraud are made, the
     16   circumstances constituting the alleged fraud be specific enough to give defendants
     17   notice of the particular misconduct so that they can defend against the
     18   charge[.]” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)
     19   (internal citations omitted). This requires the plaintiff to plead the “time, place,
     20   and specific content of the false representations as well as the identities of the
     21   parties to the misrepresentations.” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th
     22   Cir. 2007) (citation omitted)). In other words, “[a]verments of fraud must be
     23   accompanied by ‘the who, what, when, where, and how’ of the misconduct
     24   charged.” Vess, 317 F.3d at 1106.
     25               1.     Plaintiffs Fail To Plead Facts Sufficient To State A
     26                      Cognizable Claim For Fraud By Concealment
     27         “A claim for fraud based on concealment or omission requires that: (1) the
     28   defendant must have concealed or suppressed a material fact; (2) the defendant
                                                    -11-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 18 of 31 Page ID #:48



      1   must have been under a duty to disclose the fact to the plaintiff; (3) the defendant
      2   must have intentionally concealed or suppressed the fact with intent to defraud the
      3   plaintiff; (4) the plaintiff must have been unaware of the fact and would have acted
      4   otherwise if he had known of the concealed or suppressed fact; and (5) as a result
      5   of the concealment or suppression of the fact, the plaintiff sustained damage.” In
      6   re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Lit., No.
      7   CV1706656ABFFMX, 2019 WL 3000646, at *5 (C.D. Cal. May 22, 2019)
      8   (citation omitted); Banh v. Am. Honda Motor Co., Inc., No. 2:19-CV-05984-RGK-
      9   AS, 2019 WL 8683361, at *6 (C.D. Cal. Dec. 17, 2019) (same).2
     10          Plaintiffs fail to plead a cognizable claim for fraud by concealment with
     11   particularly under Rule 9(b) as they do not even identify themselves, let alone
     12   the circumstances surrounding the alleged fraud. Further, Plaintiffs’ claim fails
     13   because (1) they fail to plead the existence of a defect that was not disclosed, (2)
     14   they fail to plead that Rivian had knowledge of a defect that it had a duty to
     15   disclose, (3) they fail to plead reasonable reliance on any alleged undisclosed
     16   defect, and (4) their concealment claims are barred by the economic loss rule.3
     17                     a.     John Roe II’s Claim Should Be Dismissed With
     18                            Prejudice Because He Did Not Make A Deposit
     19         As a preliminary matter, the Court should dismiss John Roe II’s fraud by
     20   concealment claim with prejudice because even if he has standing, he does not
     21   allege he was defrauded. This claim is premised on allegations that Rivian failed
     22
          2
     23     Plaintiffs do not state whether they are attempting to bring their claims under
          California or Michigan law. Regardless, Plaintiffs’ claims fail under both
     24   California and Michigan law. See, e.g., Jenkins v. Macatawa Bank Corp., No.
     25   1:03-CV-321, 2006 WL 3253305, at *9 (W.D. Mich. Nov. 9, 2006) (identifying
          elements for fraudulent concealment under Michigan law).
     26   3
            “On a motion to dismiss, [courts] may consider materials incorporated into the
     27   complaint.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).
          Plaintiffs repeatedly refer to the Website where they make the deposit, and thus
     28   the Court may consider the terms of the deposit agreement.
                                                  -12-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 19 of 31 Page ID #:49



      1   to disclose defects to depositors at the time they made their deposits to hold their
      2   place in line for the vehicles. John Roe II, however, is not alleged to have made a
      3   deposit. (Compl. ¶ 6(a).) Further, John Roe II is alleged to be an insider with
      4   knowledge of the defects. Thus, even if he had placed a deposit, John Roe II could
      5   not plead facts to establish the reasonable reliance on any non-disclosure as he
      6   claims to have had knowledge of the information that was allegedly concealed.
      7                       b.   Plaintiffs Fail To Plead A Defect
      8          The entire premise of Plaintiffs’ fraud by concealment claim is that there
      9   were defects in Rivian’s prototype vehicles that were not disclosed at the time that
     10   John Roe and Jane Roe placed their deposits for a place in line to purchase their
     11   vehicles at a future date. Plaintiffs, however, fail to allege facts establishing any
     12   such defects.
     13               “The Ninth Circuit has not squarely addressed the level of detail
     14   necessary” to plead a defect. Mosqueda, 2020 WL 1698710, at *6 (internal
     15   quotations and citation omitted). However, as this Court has noted, “[a] complaint
     16   must ‘contain sufficient allegations of underlying facts to give fair notice and to
     17   enable the opposing party to defend itself effectively,’ and those allegations ‘must
     18   plausibly suggest an entitlement to relief[.]’” Id. (citations omitted). Indeed,
     19   numerous courts have dismissed concealment and omission claims where the
     20   allegations were insufficient to plead a defect. See, e.g., Yagman v. Gen. Motors
     21   Co., No. CV-14-4696-MWF AGRX, 2014 WL 4177295, at *3 (C.D. Cal. Aug. 22,
     22   2014) (defect insufficiently pleaded); In re Ford Motor Co. DPS6 Powershift
     23   Transmission Prod. Liab. Lit., 2019 WL 3000646, at *7 (same); Callaghan v.
     24   BMW of N. Am., LLC, No. 13-CV-04794-JD, 2014 WL 6629254 (N.D. Cal. Nov.
     25   21, 2014) (same).
     26         In Mosqueda, the Court analyzed several decisions in which other courts
     27   found allegations sufficient to plead a defect included the identification of the
     28   actual defective component along with a description of the problems caused by the
                                                  -13-
                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 20 of 31 Page ID #:50



      1   defect. 2020 WL 1698710, at *6 (collecting cases). The Court also distinguished
      2   the facts in Mosqueda from cases where the plaintiffs failed to identify a defect
      3   altogether or made general allegations that made it impossible to discern the
      4   specific nature of the defect. Id. at *7 (citing Yagman and Callaghan).
      5         Here, Plaintiffs’ conclusory allegations are much closer to – and in fact
      6   worse than – those cases where courts have found the defect allegations to be
      7   deficient. Plaintiffs merely conclude that they “learned that there are many serious
      8   defects in the prototype vehicles, including but not limited to ‘thermal events’
      9   (‘thermal events’ are incidents in which defective components in the vehicles
     10   being developed . . . result in fires in the battery system, a major component of
     11   each type of vehicle . . . ), along with other defects, including structural defects
     12   relating to these vehicle’s framework, and defects relating to wiring systems.”
     13   (Compl. ¶ 6(c).) Plaintiffs never explain what the defect actually is at any point,
     14   much less with the requisite particularity, or identify what component or
     15   components are causing the purported “thermal events.” Nor do Plaintiffs provide
     16   details of the alleged “structural defects” or “wiring systems” defects. Such vague
     17   allegations are insufficient to plead a defect.     See, e.g., Yagman, 2014 WL
     18   4177295, at *3 (plaintiff did not plead a defect under Rule 8 where the plaintiff
     19   alleged that the vehicle “experienced a total electrical failure.”); Callaghan v 2014
     20   WL 6629254, at *3 (fraudulent omission claim insufficiently pled where it
     21   asserted an unavoidable defect, but alleged only that the transmissions are prone
     22   to premature failure without alleging what the defect is).
     23         Accordingly, Plaintiffs’ failure to plead a defect is a sufficient basis to
     24   dismiss Plaintiffs’ fraud by concealment claim.
     25                      c.    Plaintiffs Fail To Plead Rivian Had A Duty To
     26                            Disclose The Alleged Defect
     27         Even if Plaintiffs had alleged a defect, Plaintiffs fail to plead facts
     28   establishing that Rivian had knowledge of the alleged defect and a duty to disclose
                                                  -14-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 21 of 31 Page ID #:51



      1   it to Plaintiffs at the time John Roe and Jane Roe made their deposits for a place
      2   in line to be able to later purchase the as yet to be developed production vehicles.
      3         A fraudulent omission is actionable if the omission is of “a representation
      4   actually made by the defendant, or an omission of a fact the defendant was obliged
      5   to disclose.” Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App. 4th 824,
      6   835 (2006).     “There are ‘four circumstances in which nondisclosure or
      7   concealment may constitute actionable fraud: (1) when the defendant is in a
      8   fiduciary relationship with the plaintiff; (2) when the defendant had exclusive
      9   knowledge of material facts not known to the plaintiff; (3) when the defendant
     10   actively conceals a material fact from the plaintiff; and (4) when the defendant
     11   makes partial representations but also suppresses some material facts.’” LiMandri
     12   v. Judkins, 52 Cal. App. 4th 326, 336 (1997) (citations omitted); see also Kahn v.
     13   FCA US LLC, No. 2:19-CV-00127-SVW-SS, 2019 WL 3955386, at *5 (C.D. Cal.
     14   Aug. 2, 2019) (discussing pleading requirements for duty to disclose).
     15         Plaintiffs do not and cannot plead facts establishing that any of the LiMandri
     16   factors were present to trigger a duty to disclose. Under the first LiMandri factor,
     17   Plaintiffs do not plead that Rivian and Plaintiffs have any kind of fiduciary
     18   relationship. Further, under the fourth LiMandri factor, Plaintiffs do not allege
     19   any “partial representation” anywhere in the Complaint. Moreover, as detailed
     20   below, Plaintiffs cannot establish a duty to disclose under the second and third
     21   LiMandri factors because, even assuming they had pled a defect, Plaintiffs still fail
     22   to plead facts establishing (1) Rivian had knowledge of any defect at the time of
     23   sale (or deposit), (2) Rivian actively concealed the alleged defects, and (3) the
     24   undisclosed defects were material.
     25                        i.   Plaintiffs Fail To Plead Rivian Had Knowledge Of
     26                             Any Purported Defect
     27         Plaintiffs fail to plead any duty to disclose because they fail to plead facts
     28   establishing that Rivian had any knowledge – much less exclusive knowledge– of
                                                  -15-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 22 of 31 Page ID #:52



      1   a defect at the time of sale (or deposit).
      2         To plead a duty to disclose under any of the LiMandri factors, “plaintiffs
      3   must sufficiently allege that a defendant was aware of a defect at the time of sale
      4   to survive a motion to dismiss.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136,
      5   1145 (9th Cir. 2012); Kahn, 2019 WL 3955386, at *4 (granting motion to dismiss
      6   where plaintiff failed to plead knowledge of the defect at the time of sale). As this
      7   Court explained: “‘The Ninth Circuit’s decision in Wilson v. Hewlett-Packard Co.,
      8   668 F.3d 1136 (9th Cir. 2012), explains the degree of specificity to which a
      9   plaintiff must allege regarding a defendant’s actual knowledge of a product defect
     10   in fraud claims.’”      Banh, 2019 WL 8683361, at *6 (citation omitted).
     11   “Under Wilson, a plaintiff must allege ‘how the defendant obtained knowledge of
     12   a specific defect prior to the plaintiff’s purchase[.]’ Conclusory statements are not
     13   enough. However, ‘the amassed weight of consumer complaints may be sufficient
     14   along with other indications that the defendant had knowledge of the defect.’”
     15   Banh, 2019 WL 1950295, at *6 (citations omitted).
     16         Here, given that Rivian has not released or sold any vehicles, Plaintiffs
     17   cannot establish that Rivian had actual knowledge of defects in vehicles sold to
     18   consumers. Moreover, the prototype vehicles will not be sold to consumers.
     19   Rather, as Plaintiffs acknowledged, their deposits were merely placeholders to
     20   enable the future purchase of vehicles that are still under development. Plaintiffs
     21   cannot cite a single case where concealment claims were brought based on
     22   “defects” in prototype vehicles.
     23         Nonetheless, even if Plaintiffs could plead a claim based on a prototype,
     24   Plaintiffs plead no facts regarding when Rivian learned of the alleged defects, how
     25   it learned of the alleged defects, or how exactly it had knowledge of the alleged
     26   defects at the time John Roe and Jane Roe placed their deposits for a place in line
     27   to be able to later purchase the future vehicles. In the absence of such facts,
     28   Plaintiffs cannot possibly allege with particularity that Rivian had knowledge of a
                                                   -16-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 23 of 31 Page ID #:53



      1   defect that it had a duty to disclose and failed to disclose such defect to John Roe
      2   and Jane Roe at the time of sale (or deposit).
      3                        ii.   Plaintiffs Fail To Plead Facts Establishing Active
      4                              Concealment
      5         Plaintiffs also fail to plead facts establishing that Rivian actively concealed
      6   any defect. “[M]erely failing to disclose a known defect is insufficient to amount
      7   to affirmative acts of concealment necessary to establish a duty to disclose.” Kahn,
      8   2019 WL 3955386, at *5 (quoting Taragan v. Nissan N. Am., Inc., No. C 09-3660
      9   SBA, 2013 WL 3157918, at *1 (N.D. Cal. June 20, 2013)). “An allegation of
     10   active concealment must plead more than an omission; rather, a plaintiff must
     11   assert affirmative acts of concealment; e.g., that the defendant ‘sought to suppress
     12   information in the public domain or obscure the consumers’ ability’ to discover
     13   it.” Taragan, 2013 WL 3157918, at *1.
     14         Here, Plaintiffs plead no affirmative acts of concealment at all. They do not
     15   even make the conclusory allegations that Rivian actively concealed anything
     16   concerning vehicles manufactured for sale (of which there are presently none) or
     17   even the prototypes. Thus, Plaintiffs’ allegations are insufficient to establish a
     18   duty to disclose based on an active concealment theory.
     19                       iii.   Plaintiffs Fail To Plead That The Alleged Defects
     20                              Were Material
     21         Even if Plaintiffs could plead facts establishing knowledge of a defect at the
     22   time of sale (or deposit), Plaintiffs fail to plead facts establishing that the alleged
     23   defects were material and required to be disclosed.
     24         “For a defect to be material, it must pose ‘an unreasonable safety
     25   hazard.’” Kahn, 2019 WL 3955386, at *5 (quoting Williams v. Yamaha Motor
     26   Co., 851 F.3d 1015, 1025 (9th Cir. 2017)); Wilson, 668 F.3d at 1143 (in the
     27   absence of an affirmative misrepresentation by the defendant, a plaintiff must
     28   allege “that the design defect caused an unreasonable safety hazard”); see also
                                                   -17-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 24 of 31 Page ID #:54



      1   Hodson v. Mars, Inc. 891 F.3d 857 (9th Cir. 2018) (“where the challenged
      2   omission does not concern a central function defect, the plaintiff may still have to
      3   plead a safety hazard to establish a duty to disclose.”).
      4         In this case, as detailed above, Plaintiffs do not plead any defect at all, let
      5   alone one with the required particularity. (See Section 3(C)(i)(2), supra.) This is
      6   especially true because Rivian has not actually sold or delivered any vehicles to
      7   the public. Even if Plaintiffs had alleged a defect in prototype vehicles, those are
      8   not the vehicles that will be delivered to any depositor that chooses to purchase a
      9   vehicle. Further, although Plaintiffs make vague, conclusory references to a safety
     10   defect, Plaintiffs provide no details regarding the defects, including how or when
     11   they manifest. In fact, given that none of the plaintiffs have actually purchased a
     12   vehicle, they do not, and cannot, plead that the alleged defect actually manifested
     13   in their vehicles. And, Plaintiffs provide no facts establishing that the defects go
     14   to the central function of the vehicles. Put simply, Plaintiffs’ vague, conclusory
     15   allegations are insufficient to establish materiality and a duty to disclose.
     16                      d.     Plaintiffs Fail To Plead Justifiable Reliance
     17         Plaintiffs’ fraud by concealment claim should be dismissed with prejudice
     18   because Plaintiffs cannot plead justifiable reliance.
     19         “Fraud claims may be dismissed at the outset of the case where the
     20   plaintiff’s allegations of reliance are implausible.”       IV Sols., Inc. v. United
     21   HealthCare Servs., Inc., No. CV169598MWFAGRX, 2017 WL 6372488, at *9
     22   (C.D. Cal. Sept. 27, 2017) (Fitzgerald, J.); United Guar. Mortg. Indem. Co. v.
     23   Countrywide Fin. Corp., 660 F. Supp. 2d 1163, 1189 (C.D. Cal. 2009)
     24   (“Reasonable reliance can be decided as a matter of law.”). Like each element of
     25   fraud, reliance must be pled with particularity under Rule 9(b). See Kearns v. Ford
     26   Motor Co., 567 F.3d 1120, 1126–27 (9th Cir. 2009).
     27         In this case, Plaintiffs cannot allege facts to establish reasonable reliance on
     28   any undisclosed defects in the prototype vehicles given that Plaintiffs knew and
                                                   -18-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 25 of 31 Page ID #:55



      1   acknowledged that the vehicles were still in development, and they were not
      2   placing a deposit on prototype vehicles. To be sure, the deposit agreement
      3   specifically provided:
      4                Vehicle Configuration and Battery Range.              You
                       understand that we may not have completed the
      5
                       development of the Vehicle or begun manufacturing the
      6                Vehicle at the time of your Pre-Order. You further
                       understand that the Vehicle’s battery range and other
      7
                       available features at the starting price have not yet been
      8                determined. By agreeing to these Terms you represent and
                       warranty to us that you understand that the Vehicle
      9
                       configuration may change prior to execution of the Final
     10                Sales Agreement.
     11   (Mortenson Decl., Ex. 2) (emphasis added).
     12          Plaintiffs were not sold a vehicle; they placed a refundable deposit for the
     13   option to purchase a vehicle that is still being developed. There was, and could
     14   be, no reasonable expectation that Rivian would share its confidential vehicle
     15   development information with depositors. As a result, Plaintiffs cannot establish
     16   justifiable reliance.
     17                       e.   The Economic Loss Rule Bars Plaintiffs’ Fraud By
     18                            Concealment Claim
     19         Plaintiffs’ fraud by concealment claim should also be dismissed with
     20   prejudice because it is barred by the economic loss rule.
     21         “The economic loss rule bars tort claims that merely restate contractual
     22   obligations.” Mosqueda, 2020 WL 1698710, at *12 (citation omitted); Robinson
     23   Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988 (2004) (“the economic loss
     24   rule prevents the law of contract and the law of tort from dissolving one into the
     25   other.”). While the California Supreme Court has created an exception to the
     26   economic loss rule for fraudulent inducement, “courts construing Robinson have
     27   limited the exception to fraudulent inducement claims based on affirmative
     28   misrepresentations, not omissions.” Mosqueda, 2020 WL 1698710, at *12.
                                                  -19-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 26 of 31 Page ID #:56



      1        Significantly, courts routinely dismiss claims as barred by the economic loss
      2   rule where, as here, they are based on alleged concealment or omission. See, e.g.,
      3   Mosqueda, 2020 WL 1698710, at *12 (dismissing concealment claims based on
      4   economic loss rule); Hammond v. BMW of N. Am., LLC, No. CV 18-226 DSF
      5   (MRWX),      2019     WL    2912232,    at     *3   (C.D.   Cal.   June   26,   2019)
      6   (omission/concealment claims barred by the economic loss rule); Thompson
      7   v. BMW of N. Am., No. SACV 17-01912-CJC-KS, 2019 WL 988694, at *5 (C.D.
      8   Cal. Jan. 10, 2019) (same); Kwon Yi v. BMW of North America LLC, 805 F. App'x
      9   459, 463 (9th Cir. 2020) (same).4
     10        In this case, Plaintiffs do not allege any affirmative misrepresentations.
     11   Instead, Plaintiffs’ fraud by concealment claim is based entirely on allegations that
     12   Rivian failed to disclose alleged defects and safety issues. (Compl. ¶ 14.) Just as
     13   in Mosqueda, because Plaintiffs seek only economic damages and premise their
     14   claims on alleged omissions, the Court should dismiss Plaintiffs’ fraud by
     15   concealment claim with prejudice.
     16               2.      Plaintiffs Fail To State A Claim For Injunctive Relief
     17         Plaintiffs’ second claim is for injunctive relief in the form of a stay of
     18   Rivian’s unannounced, unplanned, hypothetical future initial public offering based
     19   on Plaintiffs’ speculation that there will be some hypothetical defects in not-yet-
     20   produced vehicles that will not be disclosed at the time of the public offering. As
     21   noted above, Plaintiffs lack standing to bring this claim, and it is not ripe for
     22   adjudication. (See Section III(A) & (B), supra.) Moreover, as detailed below, this
     23   claim fails for several additional reasons.
     24

     25

     26   4
            See also Murphy v. The Proctor & Gamble Co., 695 F. Supp. 2d 600, 608 (E.D.
     27   Mich. 2010) (Where “‘the only misrepresentation by the dishonest party concerns
          the quality or character of the goods sold,’ the economic loss doctrine would
     28   preclude a fraud claim.”).
                                                  -20-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 27 of 31 Page ID #:57



      1                      a.     Plaintiffs’ Injunctive Relief Claim Is Legally Invalid
      2         Plaintiffs’ stand-alone claim for injunctive relief to stay the initial public
      3   offering is not a real claim; it is a remedy that is not tied to any viable claim.
      4         As this Court has repeatedly concluded, “injunctive relief is a judicial
      5   remedy, not a claim.”     Wachs v. Wells Fargo Bank, N.A., No. CV1208801
      6   MWFSHX, 2012 WL 12895699, at *3 (C.D. Cal. Dec. 12, 2012) (Fitzgerald, J.);
      7   Griffin v. Green Tree Servicing, LLC, No. CV149408MWFVBKX, 2016 WL
      8   6782763, at *9 (C.D. Cal. Feb. 5, 2016) (Fitzgerald, J.) (same); Smith v. U.S. Bank
      9   Nat'l Ass'n ND, No. CV 12-2743-MWF(VBKX), 2012 WL 12887913, at *2 (C.D.
     10   Cal. May 14, 2012) (Fitzgerald, J.) (same); Wong v. Jing, 189 Cal. App. 4th 1354,
     11   1360 n.2 (2010) (“[S]pecific performance and injunctive relief are equitable
     12   remedies and not causes of action for injures”).5 Further, “a claim for declaratory
     13   or injunctive relief is ultimately a request for relief, and cannot remain where all
     14   underlying claims have been dismissed.”               Tanasescu v. Kremer, No.
     15   SACV171513DOCJDEX, 2019 WL 1091338, at *1 (C.D. Cal. Jan. 16, 2019).
     16         Here, Plaintiffs do not assert any cognizable claim for relief, or attempt to
     17   tether their stay/injunctive relief claim to any claim for relief. They do not plead
     18   any violation of law relating to the unannounced initial public offering, but merely
     19   speculate that there will be some unidentified violation in the future and ask the
     20   Court to enjoin the hypothetical initial public offering on that basis. Because this
     21   is not a valid claim, it should be dismissed with prejudice.
     22                      b.     Plaintiffs’ Injunctive Relief Claim Fails for the Same
     23                             Reasons Their Fraud Claim Fails
     24         Plaintiffs’ stand-alone claim for Stay of the Initial Public Offering also fails
     25

     26   5
            See also Warner v. Fed. Home Loan Mortg. Corp., No. 12-15185, 2013 WL
     27   1281932, at *7 (E.D. Mich. Mar. 26, 2013) (no claim stated “because injunctive
          relief is an equitable remedy, not an independent cause of action”) (citing Terlecki
     28   v. Steward, 278 Mich. App. 644, 663 (2008)).
                                                   -21-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 28 of 31 Page ID #:58



      1   for the same reasons Plaintiffs’ fraud by concealment claim fails. Plaintiffs make
      2   conclusory allegations that there are defects in the vehicle, but fail to plead facts
      3   to identify any alleged defect, let alone that such defects will exist at some point
      4   in the future when (and if) Rivian has an initial public offering. (See Section
      5   3(C)(i)(2), supra.) Plaintiffs also do not allege facts establishing any knowledge
      6   of the unidentified defect. This is another basis to dismiss Plaintiffs’ injunctive
      7   relief claim with prejudice.
      8                      c.    Plaintiffs Fail To Plead That They Are Likely To
      9                            Suffer Harm In The Future
     10         Setting aside that Plaintiffs’ claim is not a valid claim, their request for a
     11   stay/injunctive relief fails as a matter of law. To be entitled to injunctive relief,
     12   the plaintiffs must show “a sufficient likelihood that [they] will again be wronged
     13   in a similar way.” City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). There
     14   must be a “real and immediate threat of repeated injury,” O’Shea v. Littleton, 414
     15   U.S. 488, 496, (1974), but “past wrongs do not in themselves amount to [a] real
     16   and immediate threat of injury,” Lyons, 461 U.S. at 103.
     17         Consistent with this standard, this Court and other courts have dismissed
     18   prayers for injunctive relief where there is no risk of future harm. For example,
     19   in Villanueva v. Am. Honda Motor Co., No. CV191390MWFMAAX, 2019 WL
     20   8112467, at *13–14 (C.D. Cal. Oct. 10, 2019), this Court granted a motion to
     21   dismiss as to injunctive relief based on the non-disclosure of alleged defects. The
     22   Court concluded that because plaintiffs already knew of the alleged defect,
     23   plaintiffs could not establish that such relief “would help them avoid future harm.”
     24   Id. The Court also rejected the argument that such relief could help in disclosing
     25   future defects. The Court explained in rejecting the requirement of disclosing
     26   future defects: “a hypothetical is too speculative to grant Plaintiffs standing to
     27   assert injunctive relief.” Id. (emphasis added); see also Cabral v. Supple, LLC,
     28   No. EDCV-12-85-MWF(X), 2016 WL 6693155, at *2 (C.D. Cal. Jan. 7, 2016)
                                                  -22-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 29 of 31 Page ID #:59



      1   (finding no risk of future harm).6
      2         In this case, Plaintiffs are already aware of the purported defects they claim
      3   exist in the vehicle, and there is no fear that they will be duped by those defects in
      4   following through with any purchase, in investing at an initial public offering, or
      5   that they will otherwise act in any way to their detriment. And, just as in
      6   Villanueva, Plaintiffs cannot plead any claim, nor any entitlement to injunctive
      7   relief, based on speculative, hypothetical defects that may exist at the time of some
      8   initial public offering, which may (or may not) occur before the vehicles are even
      9   fully developed. Consequently, Plaintiffs cannot establish any risk of future harm.
     10                      d.     Plaintiffs Have An Adequate Remedy At Law
     11         Plaintiffs’ stay/injunctive relief claim also fails as Plaintiffs fail to plead that
     12   they have no adequate remedy at law. Courts frequently strike requests for
     13   equitable relief where there is an “adequate remedy at law.” See, e.g., Philips v.
     14   Ford Motor Co., 726 F. App’x 608, 609 (9th Cir. 2018) (“the district court
     15   correctly determined that Appellants were required to plead the inadequacy of their
     16   legal remedies to state a claim for injunctive relief.”); Madrigal v. Hint, Inc., No.
     17   CV1702095VAPJCX, 2017 WL 6940534, at *5 (C.D. Cal. Dec. 14, 2017)
     18   (dismissing    claims     because      “Plaintiff’s     argument      that    she     has
     19   no adequate remedy at law in lieu of injunctive relief is unavailing.”); see also
     20   Weinberger v. Romero–Barcelo, 456 U.S. 305, 311–320 (1982) (“The Court has
     21   repeatedly held that the basis for injunctive relief in the federal courts has always
     22   been irreparable injury and the inadequacy of legal remedies.”) (citations omitted).
     23         Plaintiffs’ claim for injunctive relief is based on the hypothetical that Rivian
     24   may have knowledge of defects in their not-yet-produced vehicles, which it may
     25   not disclose at the time of some hypothetical initial public offering that may not
     26
          6
     27     See Cox v. Blue Cross Blue Shield of Michigan, 216 F. Supp. 3d 820, 827 (E.D.
          Mich. 2016) (“The failure to make allegations of future harm is fatal to Plaintiffs’
     28   request for injunctive relief.”)
                                                    -23-
                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 30 of 31 Page ID #:60



      1   ever occur. Notably, Plaintiffs appear to be making this claim on behalf of
      2   prospective investors at the initial public offering stage. Assuming Plaintiffs’
      3   hypothetical claims are based on speculative future violations of some unidentified
      4   securities laws, there are adequate remedies to address any such speculative,
      5   hypothetical claims through the Securities Act of 1933, Securities & Exchange Act
      6   of 1934 and state blue sky laws. Further, to the extent Plaintiffs based their claims
      7   on prospective purchasers being misled, there are adequate remedies under the
      8   common law, state warranty statutes and consumer protection statutes.
      9         In summary, Plaintiffs cannot establish that there are inadequate remedies
     10   for any such hypothetical, unidentified claims. Thus, the Court should dismiss
     11   Plaintiffs’ stay/injunctive relief claim with prejudice for this independent reason.
     12               3.     Plaintiffs’ Complaint Fails To Comply With Federal Rule
     13                      Of Civil Procedure 10
     14         The Court should dismiss Plaintiffs’ Complaint because Plaintiffs do not,
     15   and cannot, present any basis to allow them to proceed anonymously.
     16         “Federal Rule of Civil Procedure 10 requires ‘[t]he title of the complaint
     17   must name all parties,’ and there are no provisions in the Federal Rules allowing
     18   plaintiffs to proceed anonymously.”            Doe v. City of Santa Ana, No.
     19   SACV1300696CJCRNBX, 2013 WL 12371372, at *1 (C.D. Cal. June 10, 2013)
     20   (citation omitted). The “use of fictitious names runs afoul of the public’s common
     21   law right of access to judicial proceedings . . . and Rule 10(a)’s command that the
     22   title of every complaint ‘include the names of all the parties.’” Does I thru XXIII
     23   v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000). “As a general
     24   rule, ‘the identity of the parties in an action, civil or criminal, should not be
     25   concealed.’” City of Santa Ana, 2013 WL 12371372, at *1 (citation omitted).
     26         Here, Plaintiffs have not requested that they be permitted to proceed
     27   anonymously, and they have provided no evidence that they satisfy the substantial
     28   hurdle required to allow them to hide their identity while publicly raising
                                                  -24-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 11-1 Filed 07/20/20 Page 31 of 31 Page ID #:61



      1   significant and conclusory allegations against Rivian. Because there is no basis to
      2   allow Plaintiffs to proceed anonymously, Rivian respectfully requests that
      3   Plaintiffs’ Complaint be dismissed for failure to comply with Rule 10.
      4        D.     The Court Should Dismiss/Strike The Class Action Allegations
      5         While Plaintiffs label their Complaint as a “Class Action Complaint” or
      6   purport to represent a proposed class, Plaintiffs fail to plead facts supporting the
      7   elements under Federal Rule of Civil Procedure 23 and Local Rules 23-2 through
      8   23-2.2. Local Rule 23-2 requires that “[a]ny pleading purporting to commence a
      9   class action shall contain a separate section entitled ‘Class Action Allegations.’”
     10   The rule also requires that “[t]he information required in L.R. 23-2.1 and 23-2.2
     11   shall be set forth in that section.” Further, Local Rule 23-2.2 requires Plaintiffs to
     12   plead “Class Action Requisites.” However, Plaintiffs’ Complaint does not comply
     13   with these requirements, but merely contains scattered class action references.
     14   Such allegations are insufficient to pursue these claims as class claims. Thus, the
     15   class action allegations should be dismissed or stricken.
     16   IV. CONCLUSION
     17         Based on the foregoing, Rivian respectfully requests that the Court grant its
     18   motion to dismiss. Because the defects cannot be cured as Plaintiffs lack standing,
     19   the claims are not ripe, and the claims are legally defective, the Court should
     20   dismiss the entire Complaint with prejudice. If the Court is inclined to allow
     21   Plaintiffs leave to amend, Rivian respectfully requests that Plaintiffs be required
     22   to file a motion for leave to amend before the Court grants leave.
     23    DATED: July 20, 2020               MORTENSON TAGGART LLP
     24
                                                 By: s/Michael D. Mortenson
     25
                                                     Michael D. Mortenson
     26                                              Craig A. Taggart
                                                     Attorneys for Defendant
     27
                                                     RIVIAN AUTOMOTIVE, LLC
     28
                                                   -25-
                       MEMORANDUM OF POINTS AND AUTHORITIES
